13-3288
         Zhang v. Holder
                                                                                        BIA
                                                                                  Poctzer, IJ
                                                                               A200 838 026
                                UNITED STATES COURT OF APPEALS
                                    FOR THE SECOND CIRCUIT

                                      SUMMARY ORDER
     RULINGS BY SUMMARY ORDER DO NOT HAVE PRECEDENTIAL EFFECT. CITATION TO A SUMMARY ORDER
     FILED ON OR AFTER JANUARY 1, 2007, IS PERMITTED AND IS GOVERNED BY FEDERAL RULE OF
     APPELLATE PROCEDURE 32.1 AND THIS COURT’S LOCAL RULE 32.1.1. WHEN CITING A SUMMARY ORDER
     IN A DOCUMENT FILED WITH THIS COURT, A PARTY MUST CITE EITHER THE FEDERAL APPENDIX OR AN
     ELECTRONIC DATABASE (WITH THE NOTATION “SUMMARY ORDER”). A PARTY CITING A SUMMARY
     ORDER MUST SERVE A COPY OF IT ON ANY PARTY NOT REPRESENTED BY COUNSEL.

 1            At a stated term of the United States Court of Appeals
 2       for the Second Circuit, held at the Thurgood Marshall United
 3       States Courthouse, 40 Foley Square, in the City of New York,
 4       on the 4th day of February, two thousand fifteen.
 5
 6       PRESENT:
 7                         JOHN M. WALKER, JR.,
 8                         JOSÉ A. CABRANES,
 9                         SUSAN L. CARNEY,
10                              Circuit Judges.
11
12       _____________________________________
13
14       MING ZHANG,
15                Petitioner,
16
17                         v.                                   13-3288
18                                                              NAC
19
20       ERIC H. HOLDER, JR., UNITED STATES
21       ATTORNEY GENERAL,
22                Respondent.
23       _____________________________________
24
25       FOR PETITIONER:                 Norman Kwai Wing Wong, New York, New
26                                       York.
27
28       FOR RESPONDENT:                 Stuart F. Delery, Assistant Attorney
29                                       General; Francis Fraser, Senior
 1                            Litigation Counsel; Kate D. Balaban,
 2                            Trial Attorney, Office of
 3                            Immigration Litigation, United
 4                            States Department of Justice,
 5                            Washington D.C.
 6
 7       UPON DUE CONSIDERATION of this petition for review of a

 8   Board of Immigration Appeals (“BIA”) decision, it is hereby

 9   ORDERED, ADJUDGED, AND DECREED that the petition for review

10   is DENIED.

11       Petitioner Ming Zhang, a native and citizen of the

12   People’s Republic of China, seeks review of an August 14,

13   2013, decision of the BIA, affirming the November 28, 2011,

14   decision of an Immigration Judge (“IJ”), denying her

15   application for asylum, withholding of removal, and relief

16   under the Convention Against Torture (“CAT”).     In re Ming

17   Zhang, No. A200 838 026 (B.I.A. Aug. 14, 2013), aff’g No.

18   A200 838 026 (Immig. Ct. N.Y. City Nov. 28, 2011).     We

19   assume the parties’ familiarity with the underlying facts

20   and procedural history in this case.

21       Under the circumstances of this case, we have

22   considered both the IJ’s and the BIA’s opinions “for the

23   sake of completeness.”   See Zaman v. Mukasey, 514 F.3d 233,

24   237 (2d Cir. 2008) (per curiam).   The applicable standards

25   of review are well established.    See 8 U.S.C.


                                    2
 1   § 1252(b)(4)(B); Yanqin Weng v. Holder, 562 F.3d 510, 513

 2   (2d Cir. 2009).

 3       Zhang does not challenge the agency’s determination

 4   that she failed to demonstrate past persecution.

 5   Accordingly, we address only her argument that she has a

 6   well-founded fear of future persecution as a practicing

 7   Catholic.     To establish asylum eligibility based on future

 8   persecution, an applicant must show that she subjectively

 9   fears persecution and that this fear is objectively

10   reasonable.     Ramsameachire v. Ashcroft, 357 F.3d 169, 178

11   (2d Cir. 2004).     This requires an alien to show a reasonable

12   possibility that authorities in her country are either aware

13   of her activities or are likely to become aware of them.

14   Hongsheng Leng v. Mukasey, 528 F.3d 135, 143 (2d Cir. 2008)

15   (per curiam).     An alien may make this showing either by

16   offering evidence that “‘he or she would be singled out

17   individually for persecution’” or by “prov[ing] the

18   existence of ‘a pattern or practice in his or her country of

19   nationality . . . of persecution of a group of persons

20   similarly situated to the applicant.’” Kyaw Zwar Tun v. U.S.

21   INS, 445 F.3d 554, 564 (2d Cir. 2006) (quoting 8 C.F.R.

22   § 208.13(b)(2)(iii)).


                                     3
 1       The agency reasonably concluded that Zhang did not show

 2   that she would be singled out individually for persecution.

 3   Zhang presented no evidence that the Chinese government is

 4   aware of or will become aware of her Catholicism.     Her

 5   application and testimony reflect that she was never

 6   discovered attending church, and she did not allege that the

 7   Chinese government was seeking her out.    Instead she argues

 8   that, just as the Chinese government raided the underground

 9   church she previously attended, it will likely raid any

10   future church she attends, thereby discovering her

11   Catholicism.   This argument is, in essence, a pattern or

12   practice claim.   As discussed below, the agency reasonably

13   concluded that the evidence did not show a pattern or

14   practice of persecution.

15       To establish a pattern or practice of persecution

16   against a particular group, a petitioner must demonstrate

17   that the harm to that group is “so systemic or pervasive as

18   to amount to a pattern or practice of persecution.”     In re

19   A-M-, 23 I. & N. Dec. 737, 741 (BIA 2005); see Mufied v.

20   Mukasey, 508 F.3d 88, 91 (2d Cir. 2007).    Zhang argues that

21   the evidence of official harassment of underground Catholics

22   is sufficient to find a pattern or practice because we have


                                   4
 1   rejected the “systemic or pervasive” standard.     She is

 2   incorrect. “Where the BIA explicitly discusse[s] the pattern

 3   or practice claim and the record includes substantial

 4   documentary evidence regarding the conditions in

 5   petitioner’s homeland, we are able to reach the conclusion

 6   that the agency’s decision was not erroneous.”     See Santoso

 7   v. Holder, 580 F.3d 110, 112 n.1 (2d Cir. 2009).

 8       As the agency found, the 2010 State Department Report

 9   reveals only sporadic, localized harassment of underground

10   Christian groups, with government repression focusing on

11   large congregations in Shanghai and Beijing.     The report

12   reflects that in some areas, local authorities approved of

13   underground church activities in spite of the official state

14   ban and that religious freedom may actually be increasing.

15       Based on this evidence of localized harassment, the IJ

16   reasonably required locality-specific evidence of

17   persecution in Fujian, Zhang’s home province.     Jian Hui Shao

18   v. Mukasey, 546 F.3d 138, 142, 149, 169-72 (2d Cir. 2008)

19   (finding no error in the BIA's evidentiary framework

20   requiring an applicant to demonstrate that similarly

21   situated individuals face persecution in his or her local

22   area when enforcement varies by region).   Zhang presented no


                                  5
 1   evidence that the Chinese government represses Catholics in

 2   Fujian other than two hand-labeled photographs of what

 3   purport to be demolished churches.      The agency reasonably

 4   concluded that this was insufficient evidence of a pattern

 5   or practice of persecution in Zhang’s locality.       Id.

 6       Zhang’s additional evidence does not compel us to

 7   conclude otherwise.   The 2009 International Religious

 8   Freedom Report, issued two years before her hearing,

 9   indicates repression of underground Catholics in several

10   provinces, but fails to mention any issues in Fujian.       The

11   remainder of Zhang’s evidence relates to incidents

12   surrounding the 2008 Olympics in Beijing.      This evidence is

13   of limited relevance to Zhang’s claim that Catholics were

14   being persecuted in Fujian in 2011.      Considering the record

15   as a whole, the agency reasonably found that Zhang failed to

16   show that official repression of Catholics would lead to

17   discovery of her Catholicism.       Hongsheng Leng, 528 F.3d at

18   143 (requiring showing of “reasonable possibility” of

19   persecution).

20       Because Zhang is unable to show the well-founded fear

21   needed to make out an asylum claim, she is necessarily

22   unable to meet the higher standard required to succeed on


                                     6
 1   claims for withholding of removal and CAT relief.    See Paul

 2   v. Gonzales, 444 F.3d 148, 156 (2d Cir. 2006); Xue Hong Yang

 3   v. U.S. Dep’t of Justice, 426 F.3d 520, 523 (2d Cir. 2005).

 4       For the foregoing reasons, the petition for review is

 5   DENIED.   As we have completed our review, any stay of

 6   removal that the Court previously granted in this petition

 7   is VACATED, and any pending motion for a stay of removal in

 8   this petition is DISMISSED as moot.    Any pending request for

 9   oral argument in this petition is DENIED in accordance with

10   Federal Rule of Appellate Procedure 34(a)(2), and Second

11   Circuit Local Rule 34.1(b).

12                                 FOR THE COURT:
13                                 Catherine O’Hagan Wolfe, Clerk
14




                                    7